Title: From George Washington to Hans Alexander Siegfried [von] Steuben, 3 March 1797
From: Washington, George
To: Steuben, Hans Alexander Siegfried [von]


                        
                            sir,Philadelphia March 3rd 1797.
                        
                        I received your letter dated the 1st of September last, inquiring for the
                            fortune of your deceased Brother, Baron Steuben. A former application from some relation of
                            the Baron led me to inquire how he disposed of his estate, and I found that the payment of
                            debts and claims would absorb the greater part, and that the residue was given to some
                            particular friends to whom he was attached, and who had been attached to him; especially
                            during his service in the army of the United States. And it was even doubtful whether any
                            thing would remain after his debts were paid.
                        To supercede any further inquiries of the kind, perhaps I ought to add, That
                            although the pay and emoluments of the Baron from the United States were liberal, and
                            supported him several Years after the close of the american war, yet possessed of a generous
                            heart and accustomed to an expensive mode of living, he felt some embarrassements, until in
                            the year 1790 Congress granted him a pension of 2,500 Dollars a year. From this he could make
                            no saving; and whatever Estate he left behind him resulted from the bounty of particular
                            States in grateful acknowledgment for the services he had rendered to the United States
                            during the American War. I have the honor to be, with much respect sir Your obedient servant
                        
                    